ADAMS, Circuit Judge.
This suit was brought by Kimball, receiver, appointed in the case of Street Grading District No. 60 of Little Rock, Arkansas, v. William J. Hagadorn et al. (just decided) 186 Fed. 451, to collect from a landowner the assessments made against his land pursuant to the requirement of the decree appointing him such receiver. He recovered in the court below. An appeal followed to this court.
The principles announced in the main case necessitate a reversal of the decree and dismissal of the bill in this subordinate case, and it is so ordered.